UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARTIN SHKRELI,

                         Plaintiff,                   CIVIL ACTION

                 v.                                   No. 1:19-cv-5084

LEE YAFFE                                             STIPULATION AND PROPOSED
                                                      SCHEDULING ORDER
                        Defendant.



        IT IS HEREBY STIPULATED AND AGREED by and among the undersigned parties,

subject to the approval of the Court, as follows:

        1.     Defendant shall respond to the Complaint (ECF Doc. No. 1) by November 15,

2019.

        2.     If Defendant responds to the complaint with a motion to dismiss, Plaintiff shall

respond to the motion to dismiss by December 16,2019.

        3.     If Plaintiff responds to the motion to dism iss with an amended complaint,

Defendant may respond to Plaintiffs amended complaint by a motion to dismiss an amended

complaint by January 6, 2019.

        4.     Other than as set forth above, the deadlines in the Federal Rules of Civil Procedure

and the Local Rules of the United States District Courts for the Southern and Eastern Districts of

New York shall govern the remaining deadlines.

        The parties hereto consent as to the form and entry of this Stipulation and Order.
                                      ~u~
 KANG HAGGERTY & FETBROYT LLC




                                       Debra J. Guzov
                                       Counsel for Defendant, Lee Yaffe


Dated: Octobera5" 2019                 Dated: October~2019




IT IS SO ORDERED THIS    DAY O F - - - - - - ' 2019.

                                      B Y THE COURT:




                                      MARGO K. BRODIE, J.
                                      United States District Judge




                                  2
